Citation Nr: 1140550	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-35 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left wrist disability as the result of incorrect treatment performed at a VA facility.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in March 2010.  A transcript of the hearing is associated with the claims file. 

This case was previously before the Board in May 2010, January 2011, and in July 2011, at which time the Board remanded the claim for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The severity of the Veteran's current left wrist disability was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.  The evidence does not show additional disability due to VA treatment.




CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a left wrist disability, claimed as due to incorrect treatment by the VA, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in March 2008, the Veteran was advised of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Further, in May 2010, the Veteran was informed of the evidence necessary to support his claim under 38 U.S.C.A. § 1151.  

Relevant to the duty to assist, the Veteran's VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded a VA examination in April 2011 in order to adjudicate his claim.  In July 2011, the same VA examiner once again reviewed the Veteran's claims file and clarified his April 2011 opinion.  The Veteran has not contended that the VA opinions of record are inadequate.  The Board finds that the opinions proffered by the VA examiner are sufficient to decide the Veteran's claim.

The Board notes that the Veteran's claim was remanded in May 2010, January 2011, and in April 2001, in order to afford the Veteran appropriate VCAA notice, obtain  outstanding treatment records, and to afford him VA examinations with opinions.   As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).  When there is an approximate balance of positive and negative evidence regarding any matter material to the claim, reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002). 

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2) (2011). 

In determining whether additional disability exists, the veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with his physical condition subsequent thereto.  With regard to medical or surgical treatment, the veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), (2) (2011). 

The Veteran contends that in 1997, he was treated by a variety of VA physicians for ongoing left wrist pain, and then diagnosed as left wrist repetitive motion syndrome.  He contends that at that time, he was negligently administered a cortisone injection for the pain, resulting in a worsening of his left wrist disability.  Specifically, he contends that the second physician who administered the injection did not take the time to mark a spot on his wrist for the injection site, as had been done on the previous injection, and then proceeded to stab the needle into his wrist, causing severe wrist pain.  The Veteran contends that since that time, he has experienced a severe increase in left wrist pain.  He has been limited in his ability to use his left hand.

VA treatment records reflect that in November 1996, the Veteran complained of left wrist pain for one week.  He had been doing carpentry, but had not had a new injury.  He had had pain in the wrists intermittently in the past.  The pain was achy and was elicited mostly from writing.  There was tenderness at the proximal and distal extensor tendons.  There was pain at the wrist on flexion and extension.  The Veteran was seen at the occupational therapy clinic for tendonitis of the extensor tendons.  He was treated for tennis elbow and repetitive motion injuries.  In February 1997, the Veteran had continuing pain in the left wrist.  He was not able to tolerate further pain medication due to gastric upset.  He had edema of the left hand.  He could not abduct the left thumb and could not oppose thumb and small finger due to pain.  His grip strength was weakened.  The assessment was carpal tunnel syndrome.  He was given a wrist splint, prescribed medication for arthritis, and was referred to rheumatology.  A February 1997 X-ray showed demineralization of the wrist, with no signs to point to a specific disorder.  The differential diagnosis included rheumatoid arthritis, hyperemia after trauma, or inflammatory synovitis.  That same month, he was administered a steroid taper to the left wrist.  On March 1997 rheumatology appointment, it was noted that the Veteran had initial improvement from the steroid taper, with improved range of motion.  There was dorsal swelling and tenderness, with limited range of motion and weakened grip strength.  In May 1997, the Veteran reported pain in the left wrist for six months.  He felt that he had lost muscle tone.  The pain was at the edge of the wrist and radiated into the elbow and the back of the hand.  He had had a cortisone injection and now had swelling on top of the wrist.  May 1997 X-ray examination showed decreased bone mineral density of the left hand and wrist, consistent with repetitive stress disorder, unchanged from previous study.  In November 1997, the Veteran reported an injury to the left wrist while completing carpentry work, with swelling and pain.  He had tried a wrist splint and various analgesics.  It was noted that in February 1997, he had been placed on a steroid taper for seven days which had decreased the swelling and pain.  However, four months after the injury, the Veteran still could not use the left hand for most activities.  He was then given a steroid injection in March 1997.  There was pain prior to the injection on the lateral border of the left wrist which dissipated within a few days.  However, pain developed at the injection site.  The pain was over the skin and in the joint line in the middle of the wrist.  The pain was constant but varied in severity.  Strength and dexterity of the left hand had improved overall since the injury.  It was not recommended that he undergo electromyography (EMG) testing due to pain and symptoms located at wrist joint.  The next record of treatment is in March 1999, when the Veteran sought treatment for a right wrist injury.  He reported that his left wrist problems were old and that he was not complaining of left wrist pain, just left wrist weakness.  In April 1999, the Veteran had bilateral wrist pain that had been treated with numerous anti-inflammatory and pain medications in the past.  He was recently given a cortisone injection and antibiotics.  He had had a reaction to Celebrex.  

A December 1999 private examination revealed complaints of left wrist pain.  The Veteran reported that he had fallen about one year previously and he was "still not 100 percent."  He had gone to the VA hospital over the last several years and had been told that he had gout.  He had been given oral steroids and injections.  He would awake with tingling and burning in his hands.  Physical examination and Dobyn series revealed significant arthritis, bilaterally.  The arthritis was thought to be either rheumatoid in nature or gouty in nature with significant synovitis.  He also had bilateral carpal tunnel syndrome, left worse than right.  In February 2000, a magnetic resonance imaging (MRI) examination was reviewed which showed significant arthritic changes.  Laboratory testing had been normal.  The left wrist condition was assessed as being either post traumatic arthritis versus possible rheumatoid or even psoriatic arthritis.  However, because his blood testing was normal, the condition might have been of traumatic origin.  There was also evidence of definite scapholunate ligament tears and a complete triangular fibrocartilage complex (TFCC) tear.  Surgical options were discussed.  

VA treatment records reflect that in August 2003, the Veteran's continuing diagnosis for a left wrist disability was left wrist pain status post steroid injection, repetitive motion injury-carpentry.  

On April 2011 VA examination, the Veteran reported left wrist pain when buttoning, holding a spoon, and upon waking up in the night.  He did not treat his wrist with medication, but completed home wrist exercises.  Physical examination, including X-ray examination, resulted in the diagnosis of severe degenerative disease involving the left wrist.  The examiner concluded that the etiology of the Veteran's increased left wrist pain was multifactorial, including due to his previous occupation as a carpenter and a progressive worsening of inflammatory or degenerative arthritis.  The examiner therefore found that the increased pain could not be solely attributed to the cortisone injection administered by the VA without resort to mere speculation.  The examiner found it to be significant that the Veteran did not seek any medical or surgical evaluations for the left wrist between 2000 and 2011.  

In July 2011, the same VA examiner reviewed the claims file once again, concluding that because there was no evidence of any radiographical changes to the left wrist prior to and after the injection, based upon X-rays taken in February 1997 and in May 1997, and because the Veteran had not sought further treatment for his wrist until well after the injection, in October 1997, it was less likely than not that the injection caused a permanent aggravation to any previously existing left wrist disability.  In reviewing the record, the procedure was performed using sterile techniques.  The examiner therefore determined that it was less likely than not that the Veteran suffered an additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the fault of the VA.  Significantly, there was no evidence of any permanent exacerbation of symptoms following the procedure.

In order for the Veteran's current left wrist disability to qualify for compensation under 38 U.S.C.A. § 1151, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  There must be proof of an additional disability that was not merely coincidental with the VA hospitalization, medical, or surgical treatment.  38 C.F.R. § 3.358(c)(1)(2) (2011).  In this case, the competent and persuasive evidence of record fails to demonstrate the presence of an additional disability caused by VA treatment, in this case, a worsening of the left wrist disability.  In so finding, the Board awards great probative weight to the VA examiner's July 2011opinion because it contains clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the July 2011 VA examiner determined that in reviewing the treatment records prior to and subsequent to the injection(s) that the Veteran received in 1997, there was no evidence of any permanent aggravation of the left wrist disability.  In both opinions provided, the examiner found it to be significant that the Veteran had not sought further treatment for the left wrist for at least six months after the injections.  The lack of treatment following the injections suggested to the examiner that the Veteran's wrist pain dissipated following the injections, and had not increased in severity.  Furthermore, there was a lack of complaints or treatment for the left wrist disability in the years following the injections, as the more recent VA treatment records did not evidence a worsening of the left wrist disability, but rather, a continuing finding of degenerative left wrist arthritis.  

In reviewing the treatment records, the Board finds that the evidence supports the VA examiner's opinion, rather than the Veteran's contentions.  In that regard, although the Veteran did in fact complain of some pain at the injection site in November 1997, there is no evidence that the injection itself resulted in a permanent aggravation of his left wrist disability, as the VA examiner concluded.  In that regard, when the Veteran sought further treatment for his left wrist disability from a private specialist in December 1999, he did not report any worsening of his left wrist disability due to a cortisone injection.  Rather, he stated that he had experienced left wrist pain for many years, and had treated the pain with a variety of different measures, to include steroids and injections.  The VA treatment records dated from 1999 to the present also do not demonstrate a left wrist disability that had been aggravated by treatment by the VA, but rather, list a continuing diagnosis of a left wrist disability, status post cortisone injection, of which the Veteran had received a number of times.  With regard to the Veteran's contention that his left wrist disability was of traumatic origin, such has been medically attributed to his work as a carpenter during which time he suffered from repetitive stress disorder.  The medical evidence of record does not demonstrate that the origin of trauma was that of a cortisone injection.  On the whole, the evidence demonstrates that following both injections administered in 1997, the Veteran had some pain relief of the left wrist, with a temporary-type pain at the injection site, as evidenced by record of the reported pain only in 1997.  Thus, the Board finds that because there is no evidence of aggravation of the Veteran's left wrist disability due to VA treatment resulting in additional disability, his claim cannot prevail on the theory that there was careless, negligence, lack of proper skill, or error in judgment, or an event that was not reasonably foreseeable, as the first element necessary to substantiate a claim under 38 U.S.C.A. § 1151 has not been met.  

The Board has considered the Veteran's contentions that VA was careless and negligent with regard to administering the 1997 cortisone injection(s).  However, as a layperson, although the Veteran is able to testify as to symptoms observed through lay observation, the Veteran lacks the requisite medical expertise to offer a medical opinion, without competent substantiation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   The Board does not doubt that the Veteran experienced pain at the injection site following the 1997 injections, as such complaints were documented in the medical records.  However, absent evidence of permanent worsening of the left wrist disability due to the injection(s), and in light of the VA examiner's opinion that no additional permanent disability was in fact suffered from the administration of the injection(s), the claim cannot prevail.  

In that regard, the Board finds the Veteran's statements that he has experienced severe pain of the wrist since the injections(s) in 1997 to be lacking in credibility.  The Board notes that credibility can be detrimentally affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, a showing of interest, bias, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). When reviewing the medical evidence, it appears that the Veteran had been suffering from a rather severe left wrist disability prior to the injections, with reports of constant pain and swelling.  Such symptoms did not appear to escalate following the injection in question.  For that matter, in November 1997, the Veteran reported that the wrist pain had decreased since the injection, with pain at the injection site only.  Furthermore, there are no subsequent complaints of or treatment for pain due to the injection, but rather, the treatment was for a continuing left wrist disability, variously diagnosed as carpal tunnel syndrome, arthritis, and ligament tear prior to and following February and March 1997.  Significantly, the April 2011 VA examiner found no evidence that the current left wrist disability was aggravated by the cortisone injection, but was rather a degenerative disease with associated pathology.

Therefore, the Board finds that the Veteran does not have an additional disability of the left wrist as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or as the result of an event that was not reasonably foreseeable, and, consequently, compensation under the provisions of 38 U.S.C.A. § 1151 is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable and the claim must be denied. 38 U.S.C.A. § 5107.


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for a left wrist disability as the result of incorrect treatment performed at a VA facility is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


